 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COUR)», 1h AM &: 25 af
C2 TAT Ar a Za .

CRUCE
zEVA r

id oe

FOR THE DISTRICT OF NEW MEXICO ¢ ° RK-LAS
IN THE MATTER OF THE APPLICATION

OF THE UNITED STATES OF AMERICA

FOR AUTHORIZATION TO OBTAIN

)

)

)
LOCATION DATA CONCERNING: ) .

) Misc. No. \\K (1-9 IS

)

)

)

UNDER SEAL

CELLULAR TELEPHONE NUMBER
575-618-0571, HEREIN REFERRED
TO AS THE TARGET TELEPHONE.

APPLICATION FOR ORDER TO OBTAIN LOCATION DATA
OF A CELLULAR TELEPHONE PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE
RULE 41 AND 18 U.S.C. § 2703(c)(1)(A)

Ryan Buckrop, a Special Agent with the Federal Bureau of Investigation (“FBI”), being duly
sworn, deposes and states:

INTRODUCTION

Iam a “federal law enforcement officer” within the meaning of Federal Rule of Criminal
Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly
authorized by the Attorney General to request a search warrant. I have been employed as a Special
Agent with the FBI since August 2016. During my career as an FBI agent, I have conducted criminal
investigations concerning violations of the Controlled Substances Act and have received ongoing
training in conducting such investigations.

My experience includes, but is not limited to: conducting physical surveillance, interviewing
witnesses, writing affidavits for and executing search warrants, working with undercover agents and
informants, issuance of administrative and federal grand jury subpoenas, analysis of phone toll and
financial records, and analysis of data derived from the use of pen registers, and trap and traces.

Through my training, education, and experience, | have become familiar with the manner in

which drug trafficking organizations operate, and know that cellular telephone location data can be

]
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 2 of 7

useful in locating members of an organization when other investigative methods have failed. By
locating members of an organization, particularly at times when they are engaged in illegal activity,
agents are able to further their investigation and gather additional evidence of drug trafficking crimes. |
am also aware that drug trafficking organizations may, at times, engage in violent conduct in order to
further drug trafficking operations. Therefore, if a credible threat of violence were to occur, agents
could utilize location data in an attempt to prevent the violent conduct.

I submit this affidavit in support of an application for an order pursuant to Federal Rule of
Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A), authorizing agents of the FBI, Drug Enforcement
Administration (“DEA”), Las Cruces/Dofia Ana Metro Narcotics Agency (“Metro”), and other federal,
state, and local law enforcement agencies (“Investigating Agencies”) to ascertain the physical location
of the TARGET TELEPHONE, including but not limited to E-911 Phase II data (or other precise
location information) concerning the TARGET TELEPHONE (the “Requested Information”),!' for a
period of 45 days from the date the Order is issued.

The TARGET TELEPHONE is cellular telephone assigned telephone number 575-618-0571.
Subscriber information from Cricket Wireless shows that the phone is subscribed to “James McCasland”
with a billing address of “300 McCombs Rd, Chaparral, New Mexico 88081.” Based on the
investigation described below and my training and experience, I know that individuals involved in drug
trafficking activities frequently utilize cellular telephones that are registered to others in order to hide
their identities. Based on information derived from the investigation, as set forth below, I believe Jorge
Marquez (“Marquez”), is using the TARGET TELEPHONE to facilitate drug trafficking crimes with

others.

 

' Such information shall, where other information is unavailable, include records reflecting the tower
and antenna face (“cell site”) used by the TARGET TELEPHONE at the start and end of any call.

2
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 3 of 7

I have personally participated in the investigation set forth below. I am familiar with the facts
and circumstances of the investigation through my personal participation, from discussions with various
other agents of the Investigating Agencies, and from my review of records and reports relating to the
investigation. Unless otherwise noted, wherever in this affidavit I assert that a statement was made, the
information was provided by another law enforcement officer or witness who may have had either direct
or hearsay knowledge of that statement and to whom I or others have spoken or whose reports I have
read and reviewed. Such statements are among many statements made by others and are stated in
substance and in part unless otherwise indicated. Because this affidavit is being submitted for the
limited purpose of securing an order authorizing the acquisition of the Requested Information, I have not
included details of every aspect of the investigation. Facts not set forth herein are not being relied on in
reaching my conclusion that the requested order should be issued. Nor do I request that this Court rely
on any facts not set forth herein in reviewing this application.

Probable cause exists to believe that the Requested Information will constitute or lead to
evidence of offenses involving drug trafficking, in violation of 21 U.S.C. §§ 841 and 846 (the
“TARGET OFFENSES”), as well as the identification of individuals who are engaged in the
commission of these offenses.

For the reasons set out in this affidavit, there is probable cause to believe that the TARGET
OFFENSES have been committed, are being committed, and will continue to be committed by Marquez
and others. Further, there is probable cause to believe that Marquez is using the TARGET
TELEPHONE to commit the TARGET OFFENSES.

FACTS
The Investigative Agencies are currently investigating the drug trafficking activities of a

methamphetamine Drug Trafficking Organization (“DTO”), based in El Paso, Texas, Ciudad Juarez,
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 4 of 7

Mexico, southern New Mexico, and surrounding areas. Through the investigation, agents have learned
that Marquez and other members of this methamphetamine DTO are involved in smuggling
methamphetamine into the United States from Mexico and distributing the methamphetamine within the
United States.

Since August 2016, the Investigative Agencies have been investigating this methamphetamine
DTO. Through the investigation, agents learned that Marquez had previously been located in Ciudad
Juarez, Mexico, where he coordinated shipments of methamphetamine from Ciudad Juarez, Mexico to
El Paso, TX, southern New Mexico and the surrounding areas. In early 2019, agents learned through a
series of undercover controlled buys of methamphetamine from Marquez that Marquez left Mexico and
may now be staying in Chaparral, NM. Between January 2019 and March 2019 agents have purchased a
total of approximately eight ounces of methamphetamine in two separate transactions from Marquez. In
the most recent undercover purchase of methamphetamine, Marquez utilized the TARGET
TELEPHONE to arrange the transaction, as detailed further below.

On or about March 5, 2019, an undercover agent (“UC #1”) contacted Marquez, via Facebook
Messenger, to arrange for the purchase of methamphetamine. UC #1 and Marquez spoke through a
Facebook Messenger call and Marquez provided his phone number to UC #1 as “575-618-0571,” the
TARGET TELEPHONE. UC #1 advised Marquez that another individual (“UC #2”) was also looking
to purchase methamphetamine. At approximately 2:00 p.m., on March 5, 2019, UC #2 contacted
Marquez, via a telephone call, over the TARGET TELEPHONE. UC #2 and Marquez arranged for the
purchase of four (4) ounces of methamphetamine in exchange for $1,000. On March 10, 2019, at
approximately 9:55 p.m., Marquez contacted UC #2, via text message, over the TARGET TELEPHONE
and advised UC #2 that he would provide the methamphetamine to UC #2 the next day, March 11, 2019.

On March 11, 2019, at approximately 8:00 a.m., Marquez contacted UC #2, via text message, over the
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 5 of 7

TARGET TELEPHONE and advised UC #2 that a courier would be ready to deliver the
methamphetamine to UC #2 later that day. At approximately 9:42 a.m., UC #2 received a telephone call
from Marquez, who was using the TARGET TELEPHONE. During the phone call, Marquez advised
UC #2 that the courier would deliver the methamphetamine to UC #2 at the Chevron gas station located
at 1715 Vado Drive in Vado, NM. At approximately 11:16 a.m., UC #2 contacted Marquez over the
TARGET TELEPHONE, and Marquez advised UC #2 that he would be delivering the
methamphetamine himself directly to UC #2. At approximately 11:40 a.m., physical surveillance units
observed a black in color Chevy Impala, New Mexico license plate # NLC671, enter the Chevron gas
station parking lot, and park next to UC #2’s vehicle. One of the passengers of the vehicle, wearing a
dark colored shirt, brown in color pants, and a baseball hat, exited the Chevy Impala and entered the
front passenger seat of UC #2’s vehicle. Utilizing a New Mexico driver’s license photograph of Jorge
Marquez, the passenger who entered UC #2’s vehicle was positively identified as Jorge Marquez by
physical surveillance units and UC #2. While in UC #2’s vehicle, Marquez provided the suspected
methamphetamine to UC #2 and UC #2 gave Marquez $1,000. Marquez then exited UC #2’s vehicle
and departed in the black in color Chevy Impala.

The suspected methamphetamine provided to UC #2 by Marquez was seized as evidence by
agents. Initial processing of the suspected methamphetamine resulted in a gross weight of
approximately 100.3 grams and the substance field tested positive for the presence of methamphetamine.

AUTHORIZATION REQUEST

Based on the foregoing, there is probable cause to believe that the Requested Information will
lead to evidence regarding the activities described above. The Requested Information is necessary to
determine the location of the TARGET TELEPHONE so that law enforcement agents can conduct

physical surveillance of Marquez and his associates in order to identify them and to gather further
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 6 of 7

evidence regarding their illegal trafficking of methamphetamine. The requested information will allow
agents to locate and perform surveillance on Marquez in order to determine to whom he is distributing

methamphetamine in southern New Mexico and to determine the identities and roles of other members
of the DTO with whom Marquez may meet.

WHEREFORE, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C.

§ 2703(c)(1)(A), it is requested that the Court issue a warrant and Order authorizing agents of the
Investigative Agencies to obtain the Requested Information for a period of 45 days from the date the
Order is issued.

IT IS FURTHER REQUESTED that the Court direct Cricket Wireless and any other person or
entity providing wire or electronic communication service in the United States whose assistance may
facilitate the execution of the Order (the “Service Providers”) to assist agents of the Investigative
Agencies by providing all information, facilities and technical assistance needed to ascertain the
Requested Information, and further direct the Service Providers for the TARGET TELEPHONE, to
initiate a signal to determine the location of the TARGET TELEPHONE on the Service Providers’
networks or with such other reference points as may be reasonably available and at such intervals and
times as directed by the law enforcement agent serving the proposed order, and to furnish the technical
assistance necessary to accomplish the acquisition unobtrusively and with a minimum of interference
with such services as that provider accords the user(s) of the TARGET TELEPHONE, for a period of 45
days from the date the Order is issued. Reasonable expenses incurred pursuant to this activity will be
processed for payment by the Investigative Agencies.

IT IS FURTHER REQUESTED that the Court authorize execution of the warrant at any time of
day or night, because of the potential need to locate the TARGET TELEPHONE outside of daytime

hours.
 

Case 2:19-mr-00275-SMV Document 1 Filed 03/14/19 Page 7 of 7

IT IS FURTHER REQUESTED that the warrant and this Affidavit, as it reveals an ongoing

investigation, be sealed until further order of the Court in order to avoid premature disclosure of the

investigation, guard against flight, and better ensure the safety of agents and others, except that working

copies may be served on Special Agents and other investigative and law enforcement officers of the

Investigative Agencies, federally deputized state and local law enforcement officers, and other

government and contract personnel acting under the supervision of such investigative or law

enforcement officers, and the Service Providers as necessary to effectuate the Court’s Order.

IT IS FURTHER REQUESTED that, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), the Court authorize notice to be delayed for a period of 30 days after the

termination of the monitoring period authorized by the warrant or any extensions thereof. This request

is made because: (1) no tangible property will be seized during the execution of the search warrant; and

(2) there is reason to believe that providing immediate notification of the execution of the warrant, and

the subsequent tracking of the TARGET TELEPHONE, would have an adverse result in that it would

alert the subject of the investigation to the ongoing investigation and would likely cause the subjects

under investigation to flee from prosecution. It also would likely result in the destruction of evidence

and would endanger the physical safety of the officers conducting the investigation, or otherwise

seriously jeopardize the investigation.

a

Special Agent RyarrBuckrop 7

Federal Bureau of Investigation

 

SUBSCRIB nd SWORN to before
me this y of March, 2019.

 

STEPHAN M. YIDMAR
UNITED STATES MAGISTRATE JUDGE
